Citation Nr: 1424042	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  08-30 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an increased (compensable) evaluation for bilateral tinea pedis and tinea unguium of the feet and lower extremities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from October 1980 to March 1981 and on active duty from November 1990 to May 1991 (including deployment to Southwest Asia in support of Operations Desert Shield/Desert Storm), from February 1999 to October 1999, and from March 2003 to March 2004.  He also served on ACDUTRA and inactive duty training (INACDUTRA) with the Army Reserve and National Guard.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2011, the Board granted service connection for a chronic gastrointestinal disorder, to include reflux, hiatal hernia, and chronic diarrhea, and granted the application to reopen the claim for service connection for hearing loss.  The issues of entitlement to service connection for hearing loss and for an increased rating for bilateral tinea pedis and tinea unguium of the feet and lower extremities were remanded for further development.  The case has been returned to the Board for further appellate review.  

Although the issue of entitlement to service connection for a chronic skin disorder of the neck was referred in October 2011, the issue has not been addressed by the agency of original jurisdiction (AOJ).  Thus, the issue is again referred to the AOJ.  

In August 2012, the Appeals Management Center granted service connection for bilateral hearing loss.  Because this benefit was granted, the claim of service connection for hearing loss is no longer before the Board.


A February 2014 letter in the electronic file reflects that the Veteran filed a notice of disagreement with the denial of service connection for a left knee disability.  A February 2014 rating decision shows that service connection was granted for a left knee musculoligamentous strain.  This represents a full grant of the benefit sought with respect to that issue.  

Another February 2014 letter in the electronic file reflects the Veteran has withdrawn the claim with respect to an increased rating for a scar on the left index finger.  

In a March 2011 hearing, the Veteran, accompanied by his representative, appeared at the RO to submit evidence and present oral testimony in support of the appeal before the undersigned Veterans Law Judge.  The Board notes that the transcript of this hearing has been associated with the claim file for its consideration.  In August 2012, the Veteran requested another Board hearing.  In January 2014, the Veteran's representative requested that the claim be remanded for another hearing.  

A Board hearing will be granted to an appellant when requested.  See 38 C.F.R. § 20.700 (2013).  In this case, the Veteran has already presented testimony at a Board hearing.  No reason has been submitted as to why another Board hearing should be scheduled or why the prior hearing was not adequate for the Veteran to testify regarding this claim.  Additionally, the representative remains the same.  Thus, the Veteran's motion to request scheduling of another Board hearing is denied.


REMAND

The February 2012 VA examination report notes that the Veteran has been diagnosed with stasis dermatitis or Schamberg's disease affecting the lower legs.  Although the examiner concluded that there is no specific etiologic relationship such that service-connected tinea pedis and tinea unguium of the lower feet resulted in or caused or aggravated stasis dermatitis or Schamberg's disease, the Veteran's reported onset of symptoms was noted to be consistent with stasis dermatitis or Schamberg's disease in the 1991 time frame following his return from service in the Southwest Asia.  Thus, the issue of service connection for stasis dermatitis or Schamberg's disease is raised.  

Because a determination with respect to service connection for stasis dermatitis or Schamberg's disease may impact the increased rating claim for tinea pedis and tinea unguium, the issues are inextricably intertwined and must be decided together.  Two issues are "inextricably intertwined" when they are so closely tied together that a final decision cannot be rendered unless both issues have been considered.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As such, the issue of entitlement to service connection for stasis dermatitis or Schamberg's disease is remanded for initial AOJ adjudication.  

In addition, in January 2014 correspondence, it was noted that service-connected tinea pedis and tinea unguium has become worse since the VA examination in February 2012.  As such, the Veteran is to be afforded a new VA skin examination.  

In August 2012, the Veteran noted recent treatment at a VA Medical Center.  VA treatment records dated since June 2013 have not been associated with the claim file.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete VA dermatology/skin treatment records dated since June 2013.  

2.  Schedule the Veteran for a VA skin examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that stasis dermatitis or Schaumberg's disease is related to his active service, or is caused by or aggravated by service-connected tinea pedis and tinea unguium. 

The examiner is to provide an opinion as to following with respect to tinea pedis and tinea unguium and any other skin disease of the lower extremities determined to be related to service:

(a.) Is more than 40 percent of the Veteran's entire body or more than 40 percent of his exposed areas affected by bilateral tinea pedis and tinea unguium of his feet and lower extremities and any other skin disease of the lower extremities determined to be related to service, or; does the Veteran's bilateral tinea pedis and tinea unguium of his feet and lower extremities and any other skin disease of the lower extremities determined to be related to service require constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period?

(b.) Is more than 20 to 40 percent of the Veteran's entire body or 20 to 40 percent of his exposed areas affected by bilateral tinea pedis and tinea unguium of his feet and lower extremities and any other skin disease of the lower extremities determined to be related to service, or; does the Veteran's bilateral tinea pedis and tinea unguium of his feet and lower extremities and any other skin disease of the lower extremities determined to be related to service:
require systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period?

(c.) Is at least 5 percent, but less than 20 percent, of the Veteran's entire body, or at least 5 percent, but less than 20 percent, of his exposed areas affected by bilateral tinea pedis and tinea unguium of his feet and lower extremities and any other skin disease of the lower extremities determined to be related to service, or; does the Veteran's bilateral tinea pedis and tinea unguium of his feet and lower extremities and any other skin disease of the lower extremities determined to be related to service: require intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period?

(d.) Is less than 5 percent of the Veteran's entire body or less than 5 percent of his exposed areas affected by bilateral tinea pedis and tinea unguium of his feet and lower extremities and any other skin disease of the lower extremities determined to be related to service, and; does the Veteran's bilateral tinea pedis and tinea unguium of his feet and lower extremities and any other skin disease of the lower extremities determined to be related to service require no more than topical therapy during the past 12-month period?

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Finally, adjudicate the issue of service connection for stasis dermatitis or Schamberg's disease and readjudicate the issue remaining on appeal.  If the benefit sought with respect to the increased rating claim remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


Department of Veterans Affairs


